UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 00524 The Dreyfus/Laurel Funds Trust (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31* Date of reporting period: July 1, 2016-June 30, 2017 * Fiscal year end is 5/31 for Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus Equity Income Fund. Fiscal year end is 10/31 for Dreyfus Global Equity Income Fund and Dreyfus International Bond Fund. Item 1. Proxy Voting Record Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration Dreyfus Equity Income Fund ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB
